Citation Nr: 1401361	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran served on active duty from July 1990 to January 1992.  He also had prior Reserves service.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal. 

This appeal is part of the VA's Expedited Claims Adjudication (ECA) initiative, a pilot program designed to accelerate claims and appeals processing. 

In March 2012, this appeal was remanded in order to schedule the Veteran for a Travel Board hearing.  In July 2012 correspondence, the Veteran indicated that he wanted to withdraw his request for a hearing.

In April 2013, the Board remanded the instant claims for additional development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the claims on appeal.


FINDINGS OF FACT

1.  The Veteran did not have an examination for entrance into his period of active service beginning in July 1990 and his left and right knee disorders preexisted that period of service.

2.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's preexisting left knee disorder, namely arthralgia, was aggravated by his period of active duty service.

3.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's preexisting right knee disorder, namely arthralgia, was aggravated by his period of active duty service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a left knee disorder, namely arthralgia, was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013). 

2.  Resolving all reasonable doubt in favor of the Veteran, a right knee disorder, namely arthralgia, was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to grant service connection for a left and right knee disorder are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that his preexisting left and right knee disorders were aggravated by his active duty service, as they became more painful and worsened in severity.  Direct service connection was not alleged by the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  
A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, the Veteran was activated for military service in July 1990.  A review of his service treatment records demonstrates that prior to being accepted for active duty service in July 1990, he did not have a medical examination.  Instead, it appears that the Veteran underwent physical examinations in July 1985 and May 1989.  However, he did undergo screening for the eyes, asbestosis and the respiratory system in August 1990 as well as undergoing a mess duty physical in November 1990.

The aforementioned statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."   38 U.S.C.A. § 1111. Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based. See Smith, supra; see also Crowe, supra. 

Indeed, on analogous facts, in Smith, the Court held that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition does not attach.  Smith, 24 Vet. App. at 46; see also Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (noting that for a preexisting condition, either the presumption of soundness or the presumption of aggravation applies, but not both, and the determinative factor is whether the condition was noted on an entrance examination).  Accordingly, in this case, the Board finds that the presumption of soundness does not attach as there was no contemporaneous medical examination prior to or on the date of the Veteran's activation into military service in July 1990. 

In this case, a February 1990 treatment note reflects the Veteran's complaints of a three or four year history of bilateral knee pain, with an insidious onset and that  this pain tended to occur after playing basketball.  A right-knee X-ray, conducted in February 1990, was found to be within normal limits and a diagnosis of bilateral patella tendonitis was made.  In March 1990, the Veteran complained of right knee pain for the past two to three weeks.  Thus, the Board finds that the Veteran had a left and right knee disorder, namely patella tendonitis, prior to his entrance into military service in July 1990.  The Veteran himself argues that his preexisting knee disorders were aggravated by his service and has not otherwise suggested that the disorder did not preexist his entrance into active duty service.  Thus, the question, in this case, becomes whether the Veteran's left and right knee disorders were aggravated by military service.  The Board finds that such is the case.

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

During service, the Veteran complained of knee pain in August 1990, and an assessment of bilateral chondromalacia patella was made.  The Veteran complained of bilateral knee pain in December 1990 and an assessment of bilateral patella tendonitis was made.  In March 1991, the Veteran complained of knee pain with activities such as kneeling or climbing ladders and an assessment of bilateral patella tendonitis was made.  An assessment of recurring bilateral patella tendonitis was made in July 1991 following complaints of bilateral knee pain while climbing ladders or kneeling.  He was provided with a knee brace in August 1991.  In November 1991, an assessment of chondromalacia patella was made following complaints of knee pain.  The post-service clinical records document the Veteran's continued complaints of knee pain and other symptoms as well as diagnoses of mild degenerative changes at the patellofemoral joint in October 2006. 

Turning to the issue of whether the Veteran's current left and right knee disorders were aggravated by service, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The first such opinion is reflected in a June 2013 VA examination report.  The examiner opined that the Veteran's claimed left and right knee disorders were less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran reported no in-service injury, that the Veteran believed that his pre-service knee pain was worsened and that the examiner indicated that he would be "merely speculating to associate the two."  The examiner further found that the claimed conditions, which clearly and unmistakably preexisted service, were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness as it would be mere speculation to say (based on the Veteran's statements) that his knee pain was aggravated by his service responsibilities.  However, this opinion appears to be based on an inaccurate factual premise, namely that the Veteran did not complain of knee symptoms, or undergo treatment, during service.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In addition, this examiner indicated that he had not reviewed the Veteran's claims file-but rather had reviewed his VA treatment records-and such a review is particularly significant in this case as the Veteran has alleged in-service aggravation of his preexisting conditions and such records reflect complaints and treatment related to the knees.  Therefore, this opinion is therefore being afforded little, if any, probative weight.

The second such opinion is reflected in the August 2013 opinion of the VA examiner.  The VA examiner opined that the Veteran's preexisting left and right knee disorders were aggravated by his service.  The examiner reasoned that the Veteran had multiple episodes of right and left knee conditions during service, including in August 1990, July 1991, August 1991 and November 1991.  The examiner further reasoned that the Veteran's post-service clinical history of arthralgia of the knees and mild degenerative changes of the knee joints were consistent with his past medical history of residuals of chondromalacia patella.  This examiner noted that she had performed a "comprehensive" review of the Veteran's service and post-service clinical records.  The Board finds that this opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This opinion is therefore being afforded great probative weight.  

The Board notes that there have been no findings that the in-service increase in symptomatology was a natural progression of the Veteran's left and right knee disorders.  Thus, the evidence of record does not rebut the presumption of aggravation.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for left and right knee disorders are met.


ORDER

Service connection for a left knee disorder, namely arthralgia, is granted.

Service connection for a right knee disorder, namely arthralgia, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


